DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the preliminary amendment filed on 06/24/2020. Claims 1-20 have been canceled, and new claims 21-40 have been added.

Claims 21-40 are presented for examination.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,525,339. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the ‘339 patent contain every element of claims 21-40 of the instant application. As shown in the table below, both claim 1 of the ‘339 patent and claim 1 of instant application comprise the exact same elements: A system comprising: one or more computer processors; and one or more memory devices; accessing a social interaction history of users; analyzing the social interaction history; and automatically generating a recommendation. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/700,579
1. A system comprising: 
   one or more computer processors; and one or more memory devices having stored thereon instructions that are executable by the one or more computer processors to configure the one or more computer processors to perform operations comprising: 
     accessing a social interaction history of users in a computer-implemented online environment, the social interaction history comprising a plurality of social interactions; 
   analyzing the social interaction history to identify from the plurality of social interactions a set of completed social interaction loops, each completed social interaction loop comprising two or more related social interactions that include at least one reciprocating social interaction that is performed by a first one of the users to a second one of the users directly in response to an earlier social interaction from the second user to the first user, wherein social interactions forming part of the set of completed social interaction loops form a non-exhaustive subset of the plurality of social interactions that are analyzed; and 
   
   automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops.
U.S. Patent No. 10,525,339
 1.  A system comprising: 
   one or more computer processors;  and one or more memory devices having stored thereon instructions that are executable by the one or more computer processors to configure the one or more computer processors to perform operations comprising:
   accessing a social interaction 
history of players of an online game, the social interaction history comprising a plurality of social interactions;  
   analyzing the social interaction history to identify from the plurality of social interactions a set of completed social interaction loops, each completed social interaction loop comprising two or more related social interactions that include at least one reciprocating social interaction that is performed by a given one of the players to another one of the players directly in response to an earlier social interaction from said other player to said given player, wherein social interactions forming part of the loop set of exclude any of the plurality of social interactions that do not 
form part of a respective completed social interaction loop;  and 
   automatically generating a recommendation based at least in part on identification of the set 
of completed social interaction loops.


Claims 21, 28-31 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19 of U.S. Patent No. 10,525,339.
	Claims 22 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,525,339.
Claims 23 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,525,339.
Claims 24 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,525,339.
Claims 25 and 35 are rejected on the ground of nonstatutory double patenting as 
Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,525,339.
Claims 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,525,339.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,248,379. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘379 patent contain every element of claims 21-40 of the instant application. As shown in the table below, both claim 20 of the ‘379 patent and claims 22 and 40 of instant application comprise the exact same elements: accessing a social interaction history of users; analyzing the social interaction history; and automatically generating a recommendation. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON 
Instant Application 16/700,579
40. A non-transitory computer readable storage medium carrying instructions for causing a machine, when the instructions are executed by the machine, to perform operations comprising: 
     accessing a social interaction history of users in a computer-implemented online environment, the social interaction history comprising a plurality of social interactions; 

   analyzing the social interaction history to identify from the plurality of social interactions a set of completed social interaction loops, each completed social interaction loop comprising two or more related social interactions that include at least one reciprocating social interaction that is performed by a first one of the users to a second one of the users directly in response to an earlier social interaction from the second user to the first user, wherein social interactions forming part of the set of completed social interaction loops form a non-exhaustive subset of the plurality of social interactions that are analyzed; and
   automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops.
22. The system of claim 21, wherein the instructions further configure the one or more computer processors to: 
   compile, based on the identification of the set of completed social interaction loops, active social network information defining a respective active social network for each of the users, 
  wherein the recommendation is generated based at least in part on the active social network information.
U.S. Patent No. 9,248,379
 20.  A non-transitory computer readable storage medium carrying 
instructions for causing a machine, when the instructions are executed by the machine, to perform operations comprising: 
   retrieving retrieve an in-game 
action history of players of a computer-implemented multiplayer game;  
   in an automated operation performed using one or more computer processor devices configured therefor, 
   analyzing in-game actions of the players within a predetermined time interval to identify from a plurality of in-game actions one or more completed social interaction loops, each completed social interaction loop comprising at least one reciprocating in-game interaction that is performed by one of the players in response to an earlier in-game interaction performed by another one of the players, wherein in-game actions forming part of the one or more completed social interaction loops form a non-exhaustive subset of the analyzed in-game actions;  


   an automated process performed using at least one computer processor device configured therefor, 



   
   compiling, based on identification of the one or more completed social interaction loops in the in-game action history of the players, an active social network of at least one player, and 
   determining one or more attributes of each respective active social 
network;  performing a retention analysis generating a retention 
recommendation based on the retention analysis.


Claims 21-24, 27-34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 9-16, 19 and 20 of U.S. Patent No. 9,248,379.
	Claims 25 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 17 of U.S. Patent No. 9,248,379.
Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 18 of U.S. Patent No. 9,248,379.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and 

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocko et al. (US 2011/0212770), in view of Morgenstern et al. (US 2012/0278262).

As to claims 21 and 31, Ocko discloses the invention as claimed, including a system comprising: 
one or more computer processors (2303, Fig. 23; ¶0111, “computers employ processors to process information; such processors 2303 may be referred to as central processing units (CPU)”); and 
one or more memory devices having stored thereon instructions that are executable by the one or more computer processors to configure the one or more computer processors to perform operations (¶0111; ¶0112) comprising: 
accessing a social interaction history of users in a computer-implemented online environment, the social interaction history comprising a plurality of social interactions (904d, 904e, 904f, Fig. 9A; ¶0039, “a customer service request evaluator 205 may assess the user 201a, the user's activity and associated users”; ¶0041, “each user's monitored social activity history, relationship with the user 401a, and/or activity with the online gaming application”; ¶0101, “the SGBE 1200 component may generate a historical graph of the user's activity level within the gaming app, and/or within the gaming network”); 
analyzing the social interaction history to identify from the plurality of social interactions a set of completed social interaction loops (Fig. 6A; ¶0043, “open social loop includes two arrows in opposing directions”), each completed social interaction loop comprising two or more related social interactions that include at least one reciprocating social interaction that is performed by a first one of the users to a second one of the users directly in response to an earlier social interaction from the second user to the first user (¶0043; ¶0044, “a cohesive social graph exemplifies less suspicious online social behavior and shows a user with numerous friends, all of whom possess some relationship with another. For example, a user's friends may belong to similar groups, exchange messages with another”), wherein social interactions forming part of the set of completed social interaction loops form a non-exhaustive subset of the plurality of social interactions that are analyzed (¶0101, “the social-gaming behavior evaluator may determine which co-users the user exchanged gifts with the most, with which co-users did the user have the most number of completed social loops, which co-users spent the most amount of money, which co-users conducted the greatest number of transactions, which co-users messaged the user the most…”). 

Although Ocko discloses automatically selecting players based on the completed social interaction loops (¶0097, “the OBM may choose from among the co-user who viewed the user's comments on the social networking service”), Ocko does not specifically disclose generating a recommendation.
However, Morgenstern discloses automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops (112, Fig. 1; ¶0008, “the social networking system selects the candidate users to suggest based on one or more of: (1) a predicted likelihood that the user would invite a candidate user to interact with using the social application responsive to a suggestion to 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Ocko to include automatically generating a recommendation based at least in part on identification of the set of completed social interaction loops, as taught by Morgenstern because it would match users that are both likely to be interested in using a social application and likely to want to interact with 
each other using the social application, thereby increasing the user interaction and satisfaction from playing games (Morgenstern, ¶0002; ¶0006).

As to claim 22, it is rejected for the same reasons set forth in claim 21 above. In addition, Ocko discloses the system of claim 21, wherein the instructions further configure the one or more computer processors to: compile, based on the identification of the set of completed social interaction loops, active social network information defining a respective active social network for each of the users,  wherein the offer is generated based at least in part on the active social network information (¶0043; ¶0044; ¶0101).


addition, Ocko discloses the system of claim 22, wherein the instructions further configure the one or more computer processors to: perform a retention analysis based at least in part on the active social network information; and generate a retention offer based on the retention analysis to promote continued engagement with the online environment by one or more target users (¶0041, “engagement tracking game modifier 405 may monitor a user 401a and user's activity with an online gaming application 403b to determine if the user is having trouble with a game or losing interest in a game and may create incentives for other users, associated with the user, to help said user 404”; ¶0101; ¶0103, “The OBM may provide incentives to encourage the user to re-establish higher engagement levels within the game, or may encourage the co-users to contribute to increasing the user's engagement level”).

As to claim 24, it is rejected for the same reasons set forth in claim 21 above. In 
addition, Ocko discloses the system of claim 23, wherein the instructions further configure the one or more computer processors to generate a game retention offer comprising offers to a game networking system for increasing retention of the one or more target users as players of a game forming part of the online environment (¶0041, “engagement tracking game modifier 405 may monitor a user 401a and user's activity with an online gaming application 403b to determine if the user is having trouble with a game or losing interest in a game and may create incentives for other users, associated with the user, to help said user 404”; ¶0101; ¶0103, “The OBM may provide incentives to encourage the user to re-establish higher engagement levels within the 

As to claim 25, Ocko discloses the system of claim 22, wherein the instructions configure the one or more computer processors to limit the active social network of a particular user exclusively to other users who share at least one completed social interaction loop with the particular user within a predetermined time interval (¶0101, “the social-gaming behavior evaluator may determine which co-users the user exchanged gifts with the most, with which co-users did the user have the most number of completed social loops, which co-users spent the most amount of money, which co-users conducted the greatest number of transactions, which co-users messaged the user the most”).

As to claim 26, Ocko discloses the system of claim 22, wherein the instructions configure the one or more computer processors to identify a reciprocating social interaction as forming part of a completed social interaction loop only if that reciprocating social interaction is performed within a predetermined duration window from the particular earlier social interaction in response to which the reciprocating social interaction is performed (¶0101, “the social-gaming behavior evaluator may determine which co-users the user exchanged gifts with the most, with which co-users did the user have the most number of completed social loops, which co-users spent the most amount of money, which co-users conducted the greatest number of transactions, which co-users messaged the user the most”).

wherein the plurality of social interactions analyzed for identifying the set of completed social interaction loops comprise communications between the users within the online environment (102a, Fig. 1; ¶0040, “analyze user activity (e.g., messages…)”; ¶0046, “a user may transmit a number of messages to a social networking service”; ¶0070, “the user may provide input as part of a gaming application, a social application (e.g., chat room, instant messaging, etc.)”; ¶0101; ¶0140).

As to claim 28, Ocko discloses the system of claim 27, wherein the plurality of social interactions include communications selected from the group of online message types consisting of: e-mails, chat messages, text messages, and video messages messages (102a, Fig. 1; ¶0040, “analyze user activity (e.g., messages…)”; ¶0046, “a user may transmit a number of messages to a social networking service”; ¶0070, “the user may provide input as part of a gaming application, a social application (e.g., chat room, instant messaging, etc.)”; ¶0140, “The mail client may be a conventional mail viewing application such as Apple Mail, Microsoft Entourage, Microsoft Outlook, Microsoft Outlook Express, Mozilla, Thunderbird”).

As to claim 29, Ocko discloses the system of claim 27, wherein the plurality of social interactions comprise communications including at least two types of messages selected from the group of online message types consisting of: e-mails, chat messages, text messages, video messages, and in-game messages messages (102a, Fig. 1; ¶0040, “analyze user activity (e.g., messages…)”; ¶0046, “a user may 

As to claim 30, Ocko discloses the system of claim 27, wherein the communications between the users include e-mail messages (102a, Fig. 1; ¶0040, “analyze user activity (e.g., messages…)”; ¶0046, “a user may transmit a number of messages to a social networking service”; ¶0070, “the user may provide input as part of a gaming application, a social application (e.g., chat room, instant messaging, etc.)”; ¶0140, “The mail client may be a conventional mail viewing application such as Apple Mail, Microsoft Entourage, Microsoft Outlook, Microsoft Outlook Express, Mozilla, Thunderbird”).

	As to claim 32, it is rejected for the same reasons set forth in claim 22 above.

As to claim 33, it is rejected for the same reasons set forth in claim 23 above.

As to claim 34, it is rejected for the same reasons set forth in claim 24 above.

As to claim 35, it is rejected for the same reasons set forth in claim 25 above.

As to claim 36, it is rejected for the same reasons set forth in claim 26 above.

As to claim 37, it is rejected for the same reasons set forth in claim 27 above.

As to claim 38, it is rejected for the same reasons set forth in claim 28 above.

As to claim 39, it is rejected for the same reasons set forth in claim 29 above.

As to claim 40, it is rejected for the same reasons set forth in claim 21 above. In addition, Ocko discloses a non-transitory computer readable storage medium carrying instructions for causing a machine, when the instructions are executed by the machine, to perform operations (¶0200; ¶0209).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2012/0041907), Webster et al. (US 2012/0225723), Carroll et al. (US 2011/0212769), Zimmerman et al. (US 2012/0107787) disclose automatic game comparison and recommendation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        April 27, 2021